Citation Nr: 0331049	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-03 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Newark, New Jersey Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] 
and the regulations implementing it are applicable to the 
issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

As a preliminary matter, the Board notes that the record 
does not reflect that the RO has complied with the 
notification requirements of the VCAA or the implementing 
regulations.  

The Board is also of the opinion that further development of 
the record is required to comply with the VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  In this regard, the Board notes that the 
veteran's DD 214 reflects that he served as a heavy mortar 
crewman, participated in multiple battles and campaigns, and 
received multiple awards and decorations, including the 
Purple Heart Medal, the Combat Infantry Badge and the 
Distinguished Unit Badge with Oak Leaf Cluster.  He contends 
that service connection is warranted for bilateral hearing 
loss disability because it is the result of noise exposure 
coincident to his combat service.  Although he has not 
provided medical evidence of hearing loss disability, he has 
reported that he has been issued hearing aids because of 
hearing impairment.  Under these circumstances, he should be 
afforded a VA examination to determine whether he has 
bilateral hearing loss disability for VA purposes and if so, 
the etiology of such disability.  

The record shows that in August 2001, the RO requested that 
the veteran be scheduled for a VA audiological examination; 
however, the examination was cancelled by the Medical 
Administration Service for unknown reasons in October 2001.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO 
should inform the veteran that medical 
evidence confirming the presence of 
bilateral hearing loss disability and 
linking the disability to his military 
service is required to substantiate the 
claim.  He should also be informed that 
he will be afforded a VA examination for 
the purpose of obtaining the evidence 
necessary to substantiate the claim, 
that he may submit medical evidence 
supportive of his claim, and that the RO 
will assist him in obtaining any 
pertinent medical evidence if he 
identifies it sufficiently and provides 
any necessary authorization.  The RO 
should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  When the above indicated record 
development has been completed, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of any currently present 
hearing loss disability.  The claims 
folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  
The presence of hearing loss disability 
for VA purposes should be confirmed or 
ruled out.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing impairment is etiologically 
related to noise exposure during his 
active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC) and afford 
the veteran and his representative an 
appropriate opportunity to respond.  The 
veteran and his representative should be 
given the appropriate period of time to 
respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant or his representative 
until they are otherwise notified, but the appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



